PHILLIPS, Senior Circuit Judge,
dissenting:
Adopted in 1994 as part of larger omnibus crime legislation, the Driver’s Privacy Protection Act (DPPA), 18 U.S.C. §§ 2721-25, is a unique federal enactment designed to address the privacy and safety concerns flowing from the unfettered disclosure of personal information contained in drivers’ license files maintained by state motor vehicle departments. Pigeonholing the Act into one of two narrow legal constructs that it apparently believes exclusively define the Tenth Amendment’s constraints on federal power, the majority concludes that the Act is unconstitutional because it impermissibly regulates States as States and because it is not a law of general applicability to both State and private actors. I dissent, believing that the unique structure and internal operation of the DPPA, considered in light of the harm generated by the States’ own actions at which it is aimed, distinguish this case from those upon which the majority relies and compels the conclusion that the Act is consistent with both substantive and structural limitations on the exercise of federal power.1
*466The DPPA makes it unlawful for a department of motor vehicles to “knowingly disclose or otherwise make available to any person or entity personal information ... in ... a motor vehicle record.” § 2721(a). Exceptions, most of which relate to law enforcement and other proper investigative purposes, are enumerated in the Act. See § 2721(b). States not wishing to limit themselves to the Act’s enumerated exceptions may opt out by affording licensees the opportunity to prohibit disclosure of their personal information. If such an option is provided and license holders do not object, the State may release the information for any purpose. See § 2721(b)(ll).
State violations of the Act trigger civil penalties. Specifically, § 2723(b) subjects “[a]ny State department of motor vehicles that has a policy or practice of substantial noneompliance with this chapter” to “a civil penalty imposed by the Attorney General of not more than $5,000 a day for each day of substantial noneompliance.” Although the Act authorizes a private civil action for damages, States and their agencies may not be sued. See § 2724(a) (authorizing a civil action against any “person” who violates the Act); § 2725(2) (defining person to include “an individual, organization, or entity, but ... not ... a State or agency thereof’). The Act also prohibits individuals from receiving information for purposes not outlined in the Act or for otherwise receiving such information under false pretenses. See § 2723(a). Such acts are prohibited by federal — not state — law, and no State is required to outlaw or punish individuals who improperly receive information or otherwise violate the Act.
Because the DPPA regulates the flow of personal information — information that is consistently in the stream of commerce and for which States receive substantial reimbursement — the only issue in this case is whether Congress may, consistent with the Tenth Amendment, impose its will on States respecting conduct uniquely engaged in by States and state actors.2 It follows that, in exercise of its Commerce Clause powers, Congress could have, had it desired, made receipt of federal highway funds contingent on accepting DPPA’s provisions. See South Dakota v. Dole, 483 U.S. 203, 206, 107 S.Ct. 2793, 97 L.Ed.2d 171 (1987) (allowing the Secretary of Transportation to withhold federal highway money from States refusing to raise the legal drinking age). Similarly, Congress could almost assuredly have completely preempted the field of motor vehicle information disclosure, a drastic move that States would undoubtedly resist but on which, in an analogous setting, the Court has placed its seal of approval. See Hodel v. Virginia Surface Mining & Reclamation Ass’n, Inc., 452 U.S. 264, 288, 101 S.Ct. 2352, 69 L.Ed.2d 1 (1981) (upholding Congress’s imposition of a choice between state regulation pursuant to federal guidelines and complete preemption of surface mining). Instead, Congress chose to regulate the States directly, without offering the “incentive” of public funds or threatening to preempt the field.
The majority concedes, as it must, that the end object of the Act is the direct regulation of state conduct. It is not the indirect regulation of private conduct — here information use — by forcing the states directly to regulate that conduct, in the way that the states were held impermissibly compelled to regulate the waste-handling conduct of private parties in New York v. United States, 505 U.S. 144, 112 S.Ct. 2408, 120 L.Ed.2d 120 (1992). Nor does the Act make South Carolina an executive instrument of the federal government in the way the Brady Act was held impermissibly to have conscripted local law enforcement officials to enforce federal law in Printz v. United States, — U.S.-, 117 S.Ct. 2365, 138 L.Ed.2d 914 (1997).
*467It is the direct regulation of the State activity here which distinguishes the DPPA, in the most fundamental of ways, from the federal legislation struck down respectively in Neiv York and Printz.
Unlike the New York legislation, the DPPA does not “commandeer[ ] the legislative processes of the States by directly compelling them to enact and enforce a federal regulatory program.” New York, 505 U.S. at 176, 112 S.Ct. 2408 (quoting Hodel, 452 U.S. at 288, 101 S.Ct. 2352) (emphasis added). It is true that states that choose to disclose motor vehicle information must take steps to administer their programs in conformity with federal guidelines. But that administration will be of their own choosing and will not in any way be a “federal regulatory program.” And it is settled that not every kind of federally forced state administration to comply with federal law violates the Tenth Amendment. In South Carolina v. Baker, 485 U.S. 505, 108 S.Ct. 1355, 99 L.Ed.2d 592 (1988), the Court upheld a federally imposed requirement that public bonds issue only in registered form. Although the Tax Equity and Fiscal Responsibility Act of 1982 required States to abandon their previous bearer systems and install completely different administrative programs, the Baker Court dismissed South Carolina’s argument that this burden unconstitutionally coerced state officials. The undoubted burden was, explained the Court, simply “an inevitable consequence of regulating a state activity.” Id. at 514, 108 S.Ct. 1355. The Court went on to say:
That a State wishing to engage in certain activity must take administrative and sometimes legislative action to comply with federal standards regulating that activity is a commonplace that presents no constitutional defect.
Id. at 515, 108 S.Ct. 1355.
The majority here seeks to avoid Baker’s force by characterizing it as a case involving a law of general applicability. In the majority’s view, only if the DPPA is also a law of general applicability in the way that the FLSA was considered to be in Garcia v. San Antonio Metro. Transit Authority, 469 U.S. 528, 105 S.Ct. 1005, 83 L.Ed.2d 1016 (1985), the ADEA to be in EEOC v. Wyoming, 460 U.S. 226, 103 S.Ct. 1054, 75 L.Ed.2d 18 (1983), and the Tax Equity Act arguably to be in Baker, can it be upheld against Tenth Amendment challenge, and it is not such a law. I disagree with the majority’s premise that only laws of such general applicability may be so upheld.
It is true that the laws upheld in Garcia and Wyoming were laws of general applicability in the sense that they imposed duties equally on state and private actors.3 And it is true that the Court has thought that the states could find adequate protection against this sort of across-the-board federal regulation in the electoral protections afforded by the federal system. See Printz., — U.S. at -, 117 S.Ct. at 2381 (adequate to preserve the proper balance between state and federal “sphere[s] of authority”). But, the majority fails to explain the theoretical basis or constitutional theory upon which this distinction rests or applies here. Admittedly, when Congress imposes generally applicable obligations upon a State the State is at least partially acting as a market participant and at least in part for this reason must follow federal law in areas of federal concern. But the principal cases noting this feature of the challenged legislation never have intimated that only by such generally applicable legisla*468tion may Congress, consistent with the structural limitations of federalism, impose obligations on the states.
I believe that the legislation at issue in Garcia and Wyoming (and possibly in Baker) was immune to Tenth Amendment challenge not so much — if at all — because they applied equally to state and private actors as because they directly regulated state activities rather than using the “States as implements of regulation” of third parties. New York, 505 U.S. at 160, 112 S.Ct. 2408. See Thomas H. Odom, The Tenth Amendment After Garcia: Process-Based Procedural Protections, 135 U. Pa. L.Rev. 1657, 1662 (1987) (explaining that Garcia “applies only to federal statutes that directly regulate the states”). This, I believe is what most critically distinguishes the legislation upheld in Garcia, Wyoming and Baker from those few examples of invalidated legislation in which Congress took the unusual step of compelling States to invoke their legislative process (see New York) or conscripted their executive officials (see Printz) in an effort to regulate or circumscribe by indirection the action of third parties. In those cases, the Court confronted a unique question: “[t]hat is, whether Congress may direct or otherwise motivate the States to regulate in a particular field or a particular way.” New York, 505 U.S. at 160, 112 S.Ct. 2408. That question is not presented by the DPPA. See Vicki C. Jackson, Federalism and the Uses and Limits of Law: Printz and Principle?, Ill Harv. L.Rev. 2180, 2205 (describing the DPPA as a federal statute that does not “ ‘commandeer’ in the sense of requiring state regulation of nongovernmental actors”).
The DPPA does not require that states prohibit private individuals from obtaining information in violation of its provisions. Section 2723(a) prohibits this directly by making violation of the DPPA a federal offense. In fact, the DPPA does not require that states act at all. Its provisions only apply once a State makes the voluntary choice to enter the interstate market created by the release of personal information in its files. As did the compelled adoption by the states of a registered bond system, the DPPA only “regulates state activities: it does not ... seek to control or influence the manner in which States regulate private parties.” Baker, 485 U.S. at 514, 108 S.Ct. 1355. For this reason, New York and Printz do not require invalidating this Act.
Nor do I believe that any other constitutionally-based federalism principle, perhaps underlying Printz and New York at a deeper level, requires its invalidation. This congressional enactment requires only that states choosing to regulate the release of particular information in their possession into the stream of interstate commerce do so in a way Congress deems appropriate. Elected federal officials have made a considered policy determination that unfettered release of this information is not in the public interest because of privacy concerns and because it would be injurious to the interstate market in information. Whether Congress is right or not in that determination is irrelevant. It is sufficient for our purposes that Congress deems injurious a specific state activity in which by definition private actors do not engage. To assume that Congress could only regulate the states’ conduct directly if it also equally regulated comparable private conduct (even where none in fact exists) seems to me to bear no relationship to any concept of federalism implicit in the Tenth Amendment as interpreted by the Supreme Court.
In New York, the Court explained why the peculiar practices it confronted there offended core notions of state sovereignty while other, perhaps more coercive, action such as field preemption did not:
[Wjhere the Federal Government compels States to regulate, the accountability of both state and federal officials is diminished. If the citizens of New York, for example, do not consider that making provision for the disposal of radioactive waste is in their best interest, they may elect state officials who share their view. That view can always be preempted under the Supremacy Clause if it is contrary to the national view, but in such a case it is the Federal Government that makes the decision in full view of the public, and it will be federal officials that suffer the conse-*469quenees if the decision turns out to be detrimental or unpopular.
New York, 505 U.S. at 168, 112 S.Ct. 2408. It is this concern for political accountability that drives the Court’s decision in Neiv York and provides the theoretical basis and legal authority for invalidating a federal statute that otherwise was within Congress’s power to enact. But political accountability is not a concern with the DPPA because with it Congress is doing the regulating and Congress will pay any political price for any resulting electoral disaffection.
Finally, the majority’s suggestion that Congress lacks authority to regulate “States as States” — a reference presumably to the now abandoned multifaceted inquiry adopted by the Court in National League of Cities v. Usery, 426 U.S. 833, 96 S.Ct. 2465, 49 L.Ed.2d 245 (1976) — simply has no current force.4 Pursuant to Art. VI, cl. 2, the federal government is supreme within its domain. So long as it acts within the substantive constraints imposed by the Constitution, it may direct or forbid the states to do any number of things by either fully or partially exercising its fundamental power of preemption. See, e.g., Gade v. National Solid Wastes Management Ass’n., 505 U.S. 88, 112 S.Ct. 2374, 120 L.Ed.2d 73 (1992) (sustaining the power of the federal government to limit state attempts to regulate in the field of occupational safety); Department of Energy v. Ohio, 503 U.S. 607, 611-12, 112 S.Ct. 1627, 118 L.Ed.2d 255 (1992) (sustaining the Clean Water Act’s regulation and limitation of state authority to control the release of pollutants into waterways); Federal Energy Regulatory Commission (FERC) v. Mississippi, 456 U.S. 742, 759-67, 102 S.Ct. 2126, 72 L.Ed.2d 532 (1982) (affirming the power of the federal government to regulate directly state-run electric and gas utilities).
By regulating directly the actions of states that choose to enter the personal information market, Congress is doing no more than exercising this power of preemption. The DPPA does nothing different from, for example, that done by federal regulation of municipal sewage and state-owned solid waste disposal systems. See Robert W. Adler, Unfunded Mandates and Fiscal Federalism: A Critique, 50 Vand. L.Rev. 1137, 1156-57 & 1202-03 (1997) (distinguishing direct federal regulation of States from federally imposed requirements that States regulate third parties). Nor is the DPPA’s regulation different in critical respects from federal regulation of any number of other state activities in areas subject, if Congress chose, to full preemption. One need look no further for an example than to Congress’s adoption of the National Voter Registration Act (NVRA) and the subsequent rejection of Tenth Amendment challenges to its provisions. See ACORN v. Edgar, 56 F.3d 791 (7th Cir.1995) (sustaining direct regulation of state voter registration practices under the NVRA); accord Wilson v. United States, 878 F.Supp. 1324 (N.D.Cal.1995). Other examples that come readily to mind might include direct federal regulation of state-owned liquor monopolies or lottery facilities. Surely it is no basis for invalidating such regulations that no private equivalent could be found in the particular area of regulation. Would the requirements of the DPPA really be any less intrusive on state sovereignty interests if they were part of broad privacy protections involving private as well as public holders of sensitive information? See, e.g., Cable Communications Privacy Act, 47 U.S.C. § 551; Electronics Communications Privacy Act, 18 U.S.C. § 2702; Fair Credit Reporting Act, 15 U.S.C. § 1681b; Video Privacy Protection Act, 18 U.S.C. § 2710. I do not see how, *470henee I do not see how the DPPA’s lack of general applicability requires its invalidation.
I would reverse the judgment holding the DPPA unconstitutional as a violation of the Tenth Amendment.

. Because I believe the DPPA satisfies structural limitations on Congress's exercise of its Commerce Clause power, I do not address the separate question whether other sources of federal power, including Section 5 of the Fourteenth Amendment, are subject to the same structural limitations and if not whether the Government *466may properly rely on those sources (whatever they may be) here.


. The district court did not address whether Congress acted within its Commerce Clause power in enacting the DPPA and, as indicated, I assume the point. South Carolina casually asserts on appeal that Congress lacked this power, apparently because there was not a sufficient impact on interstate commerce. The only court to consider this issue directly easily found sufficient evidence of a "nationwide trade of DMV records” to sustain Congress’s exercise of its Commerce Clause power. Pryor v. Reno, 998 F.Supp. 1317, 1326 (M.D.Ala.1998).


. Actually, the tax provision at issue in Baker was not one of general applicability comparable to the "generality” of the FLSA or ADEA. The relevant Act was omnibus tax legislation dedicated to a broad range of tax issues, only one of which was the requirement that bonds issue in registered form. And the only specific provision at issue in Baker was one, § 310(b)(1), that removed tax exemptions only for publicly offered long-term bonds. It therefore imposed a burden only on stale and local governments, that is to say only on those groups that issued "public” bonds.
In fact, many of the specific provisions applicable to states under the FLSA have unique application only to government actors. In West v. Anne Amndel County, 137 F.3d 752 (4th Cir.1998), for example, we rejected a Tenth Amendment challenge to a firefighter and law enforcement exception to the overtime provisions of the FLSA, even though "the relevant provisions of the 1974 Amendments targeted only state governmental entities.” Id. at 758.


. In Hodel, 452 U.S. at 286, 101 S.Ct. 2352, the Court explained the since rejected theory of National League of Cities by quoting language from that decision that closely resembles the majority’s understanding of current Tenth Amendment jurisprudence as I read its opinion.
[WJhen Congress attempts to directly regulate the States as States the Tenth Amendment requires recognition that "there are attributes of sovereignty attaching to every state government which may not be impaired by Congress, not because Congress may lack an affirmative grant of legislative authority to reach the matter, but because the Constitution prohibits it from exercising the authority in that manner.”
Id. at 286-87, 96 S.Ct. 2465 (quoting National League of Cities, 426 U.S. at 845, 96 S.Ct. 2465).